PER CURIAM:
Mark Paz appeals from Judge Raggi’s dismissal of Paz’s complaint pursuant to Fed. R.Civ.P. 12(b)(6). In February 1996, Paz filed suit under Section 706(k) of Title VII, 42 U.S.C. § 2000e-5(k), for the sole purpose of recovering attorney’s fees incurred in successfully pursuing state-law discrimination claims commenced between 1987 and 1991. Those discrimination claims did not allege a violation of Title VII. Paz’s claim for attorney’s fees did not, therefore, arise from an “action or proceeding under this subehapter,” as required by Section 706(k). Accordingly, we affirm for substantially the reasons set forth in Judge Raggi’s opinion. Paz v. Long Island R.R. Co., 954 F.Supp. 62 (E.D.N.Y. 1997).